A. judgment having passed against the defendant and plaintiff as sheriff, the plaintiff had an attachment upon the act of Assembly againsts the defendant’s estate ; and it was against his lands as well as goods:.the coroner returned that the defendant had no goods, and that he had attached-a parcel of land, upon which the plaintiff had judgment, and die land ordered to be sold as goods taken upon a fieri facias.
¡V, B. This is the first attachment that has been granted against lands since the statute 5. G. 2, for the more easy recovery of debts in the plantations, upon the equity of which this practice is founded.
Reported by Edward Barradall, Esq.